MEMORANDUM**
Rudy Adolfo Dominguez-Pac, a native and citizen of Guatemala, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming an Immigration Judge’s (“IJ”) denial of asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review credibility findings for substantial evidence. See Manimbao v. Ashcroft, 329 F.3d 655, 658 (9th Cir.2003).
Substantial evidence supports the IJ’s decision that Dominguez-Pac failed to establish eligibility for asylum because his testimony was vague, inconsistent, and implausible. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.2000). The record does not compel a contrary finding. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not he cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.